HiiX, C. J., (dissenting.) This case presents a close question as to right of plaintiff to go to the jury on the facts, and the verdict is grossly excessive as pointed out in the opinion of the court. It is thoroughly established that the court may affirm a judgment where the damages are excessive after the excess has been remitted, but that power should be sparingly exercised, and only where there is some substantial basis for the amount sustained, and some tangible way of reaching a conclusion as' to how much is excessive. In cases of damages for a death loss with expectancy of life estimated and present value of revenue calculated, an approximation may be made as to the probable pecuniary loss; but even.this contains many elements of speculation. In cases of compensation for purely mental or physical suffering it seems to me that where the verdict is so excessive that it appears to “have been given under the influence of passion and prejudice,” a new trial should be granted pursuant to the 4th paragraph of section 6215, instead of reducing the amount here. '